DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed December 23, 2021.  
Claims 1 and 4-10 are allowable. Claims 11-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, and IV, as set forth in the Office action mailed on August 16, 2021, is hereby withdrawn and claims 11-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1 and 4-14 are currently pending wherein claims 1 and 4-10 read on a surface modifier composition, claims 11-13 read on an adhesion method using said 

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Yukihiko et al (JP S57195108), Glotgeller et al (EP 0501055), and Sjong (US 8,771,462).

Summary of claim 1:
A surface modifier composition, comprising: 
an (A) component: a hydrogen abstraction type radical initiator;
a (B) component: a silane compound having a hydrolyzable silyl group, and one or more functional groups which are at least one type of functional group selected from the group consisting of radical polymerizable functional groups and mercapto groups; and
a (C) component containing a (C1) silane compound represented by Formula 1 described below and at least one (C2) condensation reaction catalyst selected from the group consisting of a tin catalyst, a zirconium catalyst, a zinc catalyst, titanium tetranormal butoxide, a titanium butoxide dimer, titanium tetra- 2-ethyl hexoxide, a chelate-based titanium complex, and an acylate-based titanium complex,




    PNG
    media_image1.png
    151
    217
    media_image1.png
    Greyscale

wherein n represents an integer of 1 to 10, and R1s each independently represent an alkyl group having 1 to 20 carbon atoms.

Yukihiko teaches a composition containing ɣ-methacryloxypropyltrimethoxysilane (reading on claimed (B)), cumene hydroperoxide (reading on a hydrogen abstraction-type radical initiator, claimed (A)), and a cobalt naphthenate (a condensation catalyst reading on claimed (C2)) (example 6).  Yukihiko teaches the composition to be used to treat the surface of a propylene rubber (reading on a resin having a hydrocarbon bond) (page 1).  However, Yukihiko does not teach or fairly suggest the claimed surface modifier composition wherein the claimed component C is a combination of the claimed C1 and C2 and wherein the compound reading on claimed C2 is one of the specifically claimed compounds.  Applicants have shown that then the claimed C compounds is not used the adhesion becomes poor to PP and PE.

Glotfeller teaches a coating composition (abstract) for surface modification (page 3) that contains a benzophenone initiator (reading on claimed (A)), metharcyloxypropyltrimethoxysilane (reading on claimed (B)),and tetraethylorthosilicate However, Glotfeller does not teach or fairly suggest the claimed surface modifier composition wherein the claimed component C is a combination of the claimed C1 and C2 and wherein the compound reading on claimed C2 is one of the specifically claimed compounds.  Applicants have shown that then the claimed C compounds is not used the adhesion becomes poor to PP and PE.

Sjong teaches a coating composition (title and abstract) that is applied to a surface of a polymer layer (abstract) (reading on modifying a surface) that includes a benzophenone initiator (as applicants cite in the specification as reading on the hydrogen abstraction radical initiator), MPTMA (3-(trimethoxysilyl)propyl methacrylate) (reading on claimed (B)), and TEOS (tetraethoxysilane) (reading on claimed (C1) (example 1).  Sjong further teaches the composition to contain TEOS (tetraethoxysilane) (reading on claimed (C1) (example 1) and titanium isopropoxide (reading on claimed (C2)) (example 1).  However, Sjong does not teach or fairly suggest the claimed surface modifier composition wherein the claimed component C is a combination of the claimed C1 and C2 and wherein the compound reading on claimed C2 is one of the specifically claimed compounds.  Applicants have shown that then the claimed C compounds is not used the adhesion becomes poor to PP and PE.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763